     Case: 2:20-cv-05339-JLG-KAJ Doc #: 18 Filed: 06/11/21 Page: 1 of 5 PAGEID #: 69



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


John Gawron, III,                                                 Case No. 2:20-cv-5339

                 Plaintiff,                                       Judge Graham
         v.
                                                                  Magistrate Judge Jolson
Belmont County, Ohio, et al.,

                 Defendants.
                                           Opinion and Order

         Plaintiff John Gawron, III brings this action under 42 U.S.C. § 1983 for alleged deliberate
indifference of serious medical needs while he was held in custody at the Belmont County jail.
Named as defendants are Belmont County, Ohio, the Belmont County Sheriff, John Doe Correction
Officers, and John Doe inmates.
         This matter is before the court on the unopposed motion of Belmont County and the
Belmont County Sheriff to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure. For
the reasons set forth below, the motion is granted in part and denied in part.

I.       Allegations
         Gawron alleges that he was arrested on October 11, 2018 in Belmont County on state law
charges relating to what the complaint characterizes as pedophilia. The Belmont County Sheriff’s
Office held him custody at the county jail for an unspecified period of months.
         Gawron alleges that for the first nine days at the jail he was held in a cell near the intake area
and was not provided with access to a telephone or a shower.
         After the first nine days, Gawron was allegedly moved to a holding area where he was
chained for nineteen days to a metal bench. He was given a mat to sit and sleep on while chained to
the metal bench. Gawron alleges that he was denied immediate or reasonable access to a bathroom
and to drinking water. He claims that he was required to wait unreasonable periods of time to use
the bathroom and to receive drinking water.
         Gawron alleges that during the nineteen period, the John Doe corrections officers hit,
kicked, threatened, insulted, and spat upon Gawron, whose alleged criminal conduct was the subject
of much media attention in Belmont County. Gawron further alleges that the corrections officers

                                                     1
  Case: 2:20-cv-05339-JLG-KAJ Doc #: 18 Filed: 06/11/21 Page: 2 of 5 PAGEID #: 70



caused and allowed the John Doe inmates to hit, kick, threaten, insult, and spit upon Gawron, as
well as to steal from him.
        According to the complaint, Gawron was moved to a cell after the nineteen day period, but
he was regularly returned and chained to the metal bench in the holding area. While shackled to the
metal bench, he was subjected to the same physical and verbal abuse by corrections officers and
other inmates as he had been during the nineteen period. He was also denied reasonable access to a
bathroom and drinking water during the periods in which he was chained to the metal bench.
        Gawron lastly alleges that he requested but was denied medical attention for depression,
anxiety, alcoholism and post-traumatic stress disorder while incarcerated at the Belmont County jail.
        The complaint asserts five causes of action: (1) a § 1983 claim against the Belmont County
Sheriff and the John Doe corrections officers for deliberate indifference to serious medical needs;
(2) a § 1983 claim against the County and Sheriff for failure to adequately train corrections officers
and for maintaining a policy or practice approving of unlawful conduct by corrections officers
against inmates; (3) intentional infliction of emotional distress against the Sheriff and John Doe
corrections officers; (4) assault and battery against the Sheriff and John Doe inmates; and (5)
conversion against the Sheriff and John Doe inmates.


II.     Standard of Review
        When considering a motion under Rule 12(b)(6) to dismiss a pleading for failure to state a
claim, a court must determine whether the complaint “contain[s] sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A court should construe the
complaint in the light most favorable to the plaintiff and accept all well-pleaded material allegations
in the complaint as true. Iqbal, 556 U.S. at 679; Erickson v. Pardus, 551 U.S. 89, 93-94 (2007);
Twombly, 550 U.S. at 555-56.
        Despite this liberal pleading standard, the “tenet that a court must accept as true all of the
allegations contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556
U.S. at 678; see also Twombly, 550 U.S. at 555, 557 (“labels and conclusions” or a “formulaic recitation
of the elements of a cause of action will not do,” nor will “naked assertion[s]” devoid of “further
factual enhancements”). The plaintiff must provide the grounds of his entitlement to relief “rather
than a blanket assertion of entitlement to relief.” Twombly, 550 U.S. at 556 n.3. Thus, “a court

                                                    2
  Case: 2:20-cv-05339-JLG-KAJ Doc #: 18 Filed: 06/11/21 Page: 3 of 5 PAGEID #: 71



considering a motion to dismiss can choose to begin by identifying pleadings that, because they are
no more than conclusions, are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679.
        When the complaint does contain well-pleaded factual allegations, “a court should assume
their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,
556 U.S. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Id. at 678.   Though “[s]pecific facts are not necessary,” Erickson, 551 U.S. at 93, the factual
allegations must be enough to raise the claimed right to relief above the speculative level and to
create a reasonable expectation that discovery will reveal evidence to support the claim. Iqbal, 556
U.S. at 678-79; Twombly, 550 U.S. at 555-56. This inquiry as to plausibility is “a context-specific task
that requires the reviewing court to draw on its judicial experience and common sense. . . . [W]here
the well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,
the complaint has alleged – but it has not ‘show[n]’– ‘that the pleader is entitled to relief.’” Iqbal, 556
U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

III.    Discussion
        A.      Official Capacity Claim against the Sheriff
        In the motion to dismiss, the Sheriff argues that the complaint does not plead any facts to
suggest that the claims are being brought against the Sheriff in his individual capacity. Plaintiff, who
is represented by legal counsel, has not responded to the motion. Upon review of the complaint,
the court agrees that the claims are directed against the Sheriff in his official capacity.           The
complaint does not allege that the Sheriff was personally involved in the conduct against Gawron.
See Flagg v. City of Detroit, 715 F.3d 165, 174 (6th Cir. 2013) (“Under § 1983, there is no respondeat
superior or vicarious liability. . . . When suing an individual actor . . . for constitutional violations
under § 1983, a plaintiff must demonstrate that the actor ‘directly participated’ in the alleged
misconduct, at least by encouraging, implicitly authorizing, approving or knowingly acquiescing in
the misconduct, if not carrying it out himself.”) (internal quotation marks omitted). The complaint
expressly alleges that it was the John Doe corrections officers who engaged in the alleged deliberate
indifference and the alleged abuse of plaintiff.
        The court thus will construe the complaint as asserting only an official capacity claim against
the Sheriff. Such an official capacity claim is treated as a claim against the County. See Kentucky v.
Graham, 473 U.S. 159, 165–66 (1985); Doe v. Claiborne Cnty., 103 F.3d 495, 509 (6th Cir. 1996)


                                                    3
  Case: 2:20-cv-05339-JLG-KAJ Doc #: 18 Filed: 06/11/21 Page: 4 of 5 PAGEID #: 72



(affirming a district court’s dismissal of official capacity claims against school officials “because a suit
against an official of the state is treated as a suit against the municipality”).
         B.     Monell Claim against the County
         The County argues that the complaint fails to state a claim that the Sheriff had a policy of
allowing corrections officers to engage in the alleged constitutional violations. Under Monell v.
Department of Social Services of City of New York, 436 U.S. 658, 690–95 (1978), to recover against
Belmont County, plaintiff “must show that his civil rights were violated pursuant to and as a direct
result of the county’s official policy or custom.” Napier v. Madison Cnty., 238 F.3d 739, 743 (6th Cir.
2001).
         The County contends that the complaint’s allegations concerning a policy are too formulaic
and conclusory to survive a motion to dismiss. The court disagrees. The complaint alleges that it
was the known practice or custom of officers in the Sheriff’s Office to engage in and allow abuse of
individuals, like Gawron, who were accused of being a pedophile. Specifically, the complaint alleges
that Gawron was placed in an area – the holding area – where corrections officers and inmates could
have access to hit, kick, threaten, insult and spit upon him. Gawron was allegedly subjected to
mistreatment in the holding area for a nineteen period, and, even after he was placed in an individual
cell, he was regularly brought back to the holding area so that corrections officers and inmates could
take physical and verbal action against him.
         The court finds that these allegations are sufficient to state a Monell claim. See Napier, 238
F.3d at 743 (plaintiff must show that an unconstitutional custom existed, that the custom was
connected to the County, and that the custom caused his constitutional violation) (citing City of
Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985)).
         C.     State Law Claims
         The complaint asserts claims for intentional infliction of emotional distress, assault and
battery, and conversion against the Sheriff. The court finds that the Sheriff and County are entitled
to statutory immunity against these state law claims.
         Belmont County is a political subdivision. O.R.C. 2744.01(F). It is immune from liability
against state law claims for injury caused by an employee in connection with a governmental
function. O.R.C. § 2744.02(A)(1). The operation of a county jail is a governmental function.
O.R.C. 2744.01(C)(2)(h); Hiles v. Franklin Cnty. Bd. of Commrs., 2005-Ohio-7024, ¶ 34, as amended
nunc pro tunc (Jan. 5, 2006); Buoscio v. McFaul, No. 78758, 2001 WL 898426, at *5 (Ohio Ct. App. Aug.
2, 2001).

                                                      4
 Case: 2:20-cv-05339-JLG-KAJ Doc #: 18 Filed: 06/11/21 Page: 5 of 5 PAGEID #: 73



          None of the exceptions to statutory immunity apply to the fact pattern of this case. The
only exception which might potentially apply is O.R.C. § 2744.02(B)(4), which creates an exception
for loss “caused by the negligence of employees [of a political subdivision] and that occurs within or
on the grounds of buildings that are used in connection with the performance of a governmental
function.” However, this exception is not applicable to injuries sustained in “jails, places of juvenile
detention, workhouses, or any other detention facility.” Id.; Buoscio, 2001 WL 898426, at *1.
          Accordingly, the County is entitled to statutory immunity with respect to the state law
claims.

IV.       Conclusion
          For the reasons stated above, the motion of Belmont County and the Belmont County
Sheriff to dismiss (doc. 16) is GRANTED IN PART and DENIED IN PART. It is granted with
respect to plaintiff’s state law claims and denied with respect to plaintiff’s Monell claim under § 1983.




                                                                 s/ James. L. Graham
                                                                 JAMES L. GRAHAM
                                                                 United States District Judge
DATE: June 11, 2021




                                                    5
